Case: 08-30605     Document: 00511027156          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 08-30605
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

VASSHON HAYWOOD

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:05-CR-82-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Vasshon Haywood, federal prisoner # 29305-034, appeals the denial of his
motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c), in which he
argued that his sentence should be reduced based on the amendment to the
Guideline addressing crack cocaine. Haywood argues that the district court
erred and abused its discretion by denying his § 3582(c)(2) motion based on the
fact that his original sentence, imposed as a variance pursuant to United States
v. Booker, 543 U.S. 220 (2005), fell below both his original and amended advisory

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30605    Document: 00511027156 Page: 2        Date Filed: 02/12/2010
                                 No. 08-30605

guidelines ranges. Haywood’s original sentence constituted a 21% departure
from his advisory sentencing guidelines range. He asserts that the district court
should have granted him an equivalent reduction from his amended sentencing
guidelines range, as authorized by United States Sentencing Guideline
§ 1B1.10(b)(2)(B), p.s.
      We review a district court’s denial of a reduction under § 3582(c)(2) for an
abuse of discretion, its interpretation of the Guidelines de novo, and its findings
of fact for clear error. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      Haywood has not shown that the district court misapprehended its
authority to reduce his sentence pursuant to § 3582(c)(2) and § 1B1.10(b)(2)(B).
See United States v. Cooley, 590 F.3d 293, 297 (5th Cir. 2009). Nor has Haywood
shown that the district court abused its discretion by denying his motion. He
was not entitled to a reduction of sentence as a matter of right. The district
court gave due consideration to Haywood’s motion as a whole and implicitly
considered the 18 U.S.C. § 3553(a) factors, public safety concerns, and his
post-sentencing behavior in determining it would not grant relief. See United
States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); United States v. Shaw,
30 F.3d 26, 29 (5th Cir. 1994). Finally, Haywood has not shown that the district
court erred because its order denying relief did not include reasons for the
decision. No explanation was required. See Evans, 587 F.3d at 674.
      The judgment of the district court is AFFIRMED.




                                        2